Exhibit99.1 Alpha Natural Resources, Inc. FOR IMMEDIATE RELEASE Alpha Natural Resources Reports Strong Sales, Earnings Growth in First Quarter of 2008 ·Coal revenues climb $66 million, or 17%, compared with first quarter of ·Net income for the quarter more than triples to $25.5 million, or $0.39 per diluted share ·Record EBITDA of $87.1 million, up $31.0 million from last year ·More than 750,000 additional tons of metallurgical coal contracted for delivery this year ·Company retains significant open sales position for 2009 and 2010 ABINGDON, Va., May 5, 2008—Alpha Natural Resources, Inc. (NYSE: ANR), a leading supplier of high-quality Appalachian coal, reported a 17 percent improvement in revenues from coal sales in the first quarter of 2008 over the first quarter of 2007 as the company achieved the highest quarterly price realization in its history due to rising metallurgical coal exports and price levels. For the three months ended March 31, 2008, Alpha recorded coal sales revenues of $445.7 million compared with $380.2 million in the same period of 2007. Net income for the most recent quarter was $25.5 million ($0.39 per diluted share), compared with net income of $8.3 million ($0.13 per diluted share) in the first quarter of 2007. Earnings before interest, taxes, depreciation, depletion and amortization (EBITDA) reached a new quarterly record of $87.1 million in the most recent quarter, representing an improvement of $31.0 million, or 55 percent, over last year. The definition of EBITDA and a reconciliation to net income, the most closely related GAAP measure, is provided in a table included with the accompanying financial schedules. Global supplies of hard coking coals for making steel have tightened considerably due to production and logistics issues in Eastern Europe and Australia. With world steel output climbing an estimated 5 percent in the first two months of the year, prices for metallurgical coal have risen quickly as has international demand. Alpha, the largest exporter of metallurgical coal out of the U.S., experienced a surge of 430,000 tons in its first-quarter exports, year-over-year, which boosted metallurgical coal sales to 42 percent of the company’s total sales volumes for the quarter. “Coal has joined the energy commodity boom and tight supplies are having a meaningful impact on prices, for both prompt deliveries and forward commitments” said Michael Quillen, Chairman and CEO. Quillen said that after the close of the first quarter, the company secured commitments for 2008 delivery on three-quarters of a million tons of planned metallurgical production, at price levels consistent with recently announced settlements with Japanese steelmakers. “Those prices ranged from $295 to $305 per metric tonne at the port, which correlates to a realized price for Alpha of approximately $240-250 per short ton at the mine,” Quillen said. “In addition to improving our price deck for the current year, we’ve now established a firm benchmark on price discussions for our 2009 metallurgical sales, where we still had considerable planned production—more than 10million tons—left to commit and price as of mid-April,” added Kevin Crutchfield, Alpha’s president. “We’re convinced that supply and demand conditions in both the domestic and international steel markets will underpin a strong price environment going forward.” MORE One Alpha
